BRYAN, Senior Circuit Judge,
dissenting:
Not for a moment unmindful of the reasoned force of the majority opinion, I ask leave to dissent from its affirmance of the jury’s verdict for the Millers (plaintiffs) on the “common law fraud claim.”
The action is more accurately characterized, and more appropriately should be pursued, as a suit for an accounting in equity rather than as a common law fraud or other tort action. It arose out of the relationship of trust and confidence existing between the Millers and Premier (defendant). Considering additionally the sheer complexity of the issues, I think it was error for the trial court to let the jury return a verdict thereon without having a master prepare, and submit to the jury, at the conclusion of the evidence, a statement of the account between the parties. This procedure could have been directed by the Court sua sponte, for equity has jurisdiction to compel an accounting where the issues are complex, especially if fraud is also charged. Kirby v. Lake Shore & Michigan R. R., 120 U.S. 130, 134, 7 S.Ct. 430, 30 L.Ed. 569 (1887). Here, too, the added existence of a fiduciary relationship should banish any doubts of the appropriateness of turning to equity for an accounting and the appointment of a master.
The contracts between the plaintiffs and defendant were not simply those of bargain and sale; they were contracts of agency, with the Millers as principals, Premier the agent. The agreements impressed upon the agent exacting responsibility for the use of plaintiffs’ funds in the acquisition, in the management, in the breeding, in the feeding and, finally, in the sale of cattle. The majority’s faithful relation of the transactions between the parties and the testimony with regard to the extent of their dealings reveal at once that the accounts between them were too complicated for a jury to assimilate.
The necessity for an accounting to resolve such difficulties was addressed in Kirby, 120 U.S. at 134, 7 S.Ct. at 432:
The complicated nature of the accounts between the parties constitutes itself a sufficient ground for going into equity. It would have been difficult, if not impossible, for a jury to unravel the numerous transactions involved in the settlements between the parties, and reach a satisfactory conclusion as to the amount of drawbacks to which Alexander & Co. were entitled on each settlement. 1 Story Eq. Juris. § 451. Justice could not be done except by employing the methods of investigation peculiar to courts of equity. When to these considerations is added the charge against the defendants of actual concealed fraud, the right of the plaintiff to invoke the jurisdiction of equity cannot well be doubted.
Since Kirby, the Court has declared that a trial by jury, as guaranteed under the Seventh Amendment, is now preserved in an equity suit, such as that at hand, by reason of the trial court’s power under Fed. R. Civ.P. 53(b) to appoint a master to aid the jury by stating an account. This entitlement embraces those instances where “the ‘accounts between the parties’ are of such a ‘complicated nature’ that only a court of equity can satisfactorily unravel them.” Dairy Queen v. Wood, 369 U.S. 469, 478, 82 S. Ct. 894, 900, 8 L.Ed.2d 44 (1962). Therefore, in the present case, faced both with *988complicated issues arising from the problematic transactions and with a demand for a jury, the District Judge, in resolution, had simply to name a master to sit in the trial.
The advantages here of an accounting are at once perceivable. Indeed, without an accounting the calculation of damages is purely speculative, thus rendering the remedy at law inadequate. Had such procedure been employed, the general basis, if any, upon which the jury arrived at $100,000.00 as the amount to be assessed against the defendants for damages would have become more nearly comprehensible; certainly it is not now apparent. It must be remembered that fraud alone, absent a showing of proximately caused damages, is not an actionable injury. Hence, the quantum of damages should not be left exclusively to the jury’s discretion, as is customarily done for such intangibles as pain and suffering. At the same time, an accounting would precisely fix the sums, if any, due the defendant, in principal or interest, on the promissory notes given by the plaintiffs to the defendant.
Finally, the accounting would tend to give an arithmetic exactness to the resolution of the case as a whole. Dividing and deciding it in two parts — the notes and the fraud — is an unacceptable, piecemeal approach to a single, unified controversy.
In summary, I would vacate the judgment on appeal and remand for a new trial. The remittitur would direct the appointment of a master to hear the evidence during its introduction before the jury, and, thereafter, to file a statement of the account between the parties. It would be subject to exceptions of law and fact filed by counsel, to be respectively decided by the Court and jury.
This dissent is tendered with deference to the recognized acumen of my associates.